Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 1 of 38




             Exhibit 1
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 2 of 38




                      UNITED STATES DISTRICT COURT

                            DISTRICT OF KANSAS


In re EPIPEN (EPINEPHRINE INJECTION, )   Civil Action No. 2:17-md-02785-DDC-TJJ
USP) MARKETING, SALES PRACTICES )        (MDL No. 2785)
AND ANTITRUST LITIGATION             )
                                     )   STIPULATION OF CLASS ACTION
                                     )   SETTLEMENT
This Document Relates To:            )
                                     )
       CONSUMER CLASS CASES.         )
                                     )
     Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 3 of 38




        This Stipulation of Class Action Settlement, including all exhibits attached hereto

(collectively, the “Settlement Agreement”) is entered into as of July 14, 2021, by and between the

Plaintiff Class Representatives (or “Plaintiffs,” as defined below in ¶ 1.24), on behalf of themselves

and as representatives of the Class (as defined below in ¶ 1.7), and Defendants Pfizer Inc., Meridian

Medical Technologies, Inc., and King Pharmaceuticals, Inc. (n/k/a King Pharmaceuticals LLC)

(collectively, the “Pfizer Defendants”). Expressly not included in this Settlement Agreement are

any and each of the following: Mylan N.V., Mylan Specialty L.P., Mylan Pharmaceuticals Inc.,

Viatris Inc., or Heather Bresch (collectively, the “Mylan Defendants” and with the Pfizer

Defendants, “Defendants”). Together the Plaintiff Class Representatives, the Class, and the Pfizer

Defendants are referred to for purposes of this Settlement Agreement as the “Settling Parties.”

I.      THE LITIGATION

        In 2016, numerous putative class action lawsuits were filed against both the Mylan

Defendants and the Pfizer Defendants “involving allegations of anticompetitive conduct or unfair

methods of competition” with respect to the EpiPen, a spring-loaded injector that delivers a

pre-measured and pre-loaded amount of epinephrine for the emergency treatment of anaphylaxis.

ECF No. 1. These cases were transferred and/or centralized by the Judicial Panel on Multidistrict

Litigation into MDL 2785, In re EpiPen Marketing, Sales Practices, and Antitrust Litigation, No.

17-md-2785, in the District of Kansas before the Honorable Daniel D. Crabtree (referred to herein

as “In re EpiPen MDL” or the “Action”) on August 4, 2017. ECF No. 1. In re EpiPen MDL

includes an end payor Class of consumer plaintiffs and third-party payors.

        On September 12, 2017, the Court appointed Co-Lead Counsel for Plaintiffs, and approved

Plaintiffs’ proposed organizational structure, including Liaison Counsel and a Steering Committee.

ECF No. 40. Since that time, the Court has substituted a member of the Steering Committee (ECF

No. 2111) and added an additional Co-Lead Counsel (ECF No. 2018).


                                                -1-
   Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 4 of 38




       On October 17, 2017, Plaintiffs filed a Consolidated Class Action Complaint

(“Complaint”) (ECF No. 60) raising claims for violations of the federal Racketeer Influenced and

Corrupt Organizations (“RICO”) Act, certain state antitrust laws, and other causes of action as

further identified and delineated in the Complaint and Pretrial Order (ECF No. 2169). All of these

claims arose out of the alleged supracompetitive pricing of the EpiPen through alleged

anticompetitive or other allegedly unlawful means. See In re EpiPen Mktg., Sales Pracs. &

Antitrust Litig., 336 F. Supp. 3d 1256, 1282 (D. Kan. 2018).

       Defendants filed Motions to Dismiss the Consolidated Class Action Complaint, which the

parties amply briefed, and which the Court granted in part and denied in part on August 20, 2018.

Plaintiffs then moved for class certification under Federal Rule of Civil Procedure 23(b)(3). On

February 27, 2020, the Court granted in part and denied in part Plaintiffs’ motion for class

certification and certified a nationwide RICO Class and a State Antitrust Class under Fed. R. Civ.

P. 23(b)(3). The Court also appointed Warren T. Burns, Paul J. Geller, Lynn Lincoln Sarko,

Elizabeth C. Pritzker, and Rex A. Sharp as Co-Lead Counsel for the certified Class. Defendants

then filed a Rule 23(f) petition for review of that decision with the Tenth Circuit on March 12,

2020, which was denied on May 26, 2020.

       Defendants then moved for summary judgment on July 15, 2020, along with filing Daubert

motions to strike Plaintiffs’ experts in whole or in part. ECF Nos. 2133, 2134, 2135, 2136, 2148,

2141, 2151, 2156. On June 23, 2021, the Court entered a Memorandum and Order resolving the

pending motions for summary judgment and Daubert motions as to the Mylan Defendants,

denying the Mylan Defendants’ motion for summary judgment as to Plaintiffs’ generic delay

claim, but granting summary judgment as to Plaintiffs’ remaining claims, and granting in part and

denying in part the Mylan Defendants’ Daubert motions. ECF Nos. 2380, 2381.




                                              -2-
      Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 5 of 38




         Trial was set to commence on September 7, 2021, based on the Pretrial Order dated July

17, 2020 (ECF No. 2169), later modified with a Trial Order entered on January 28, 2021 (ECF No.

2316).

         As trial in the Action approached, Plaintiffs and the Pfizer Defendants engaged an

experienced and neutral third-party mediator, former United States District Court Judge for the

Western District of Oklahoma, Layn R. Phillips, and held pre-mediation discussions and direct

settlement discussions. On June 10, 2021, Plaintiffs agreed to settle the Action with the Pfizer

Defendants in return for a cash payment of $345,000,000 for the benefit of the Class.

II.      THE PFIZER DEFENDANTS DENY WRONGDOING AND LIABILITY

         The Pfizer Defendants contend that the claims and allegations of wrongdoing or liability

on their part, individually and collectively, by the Plaintiffs and the Class in the Action are without

merit. The Pfizer Defendants deny all allegations of wrongdoing or liability. It is expressly agreed

that neither this Settlement Agreement, nor any document referred to herein, nor any action taken

to carry out this Settlement Agreement, is, may be construed as, or may be used as an admission

by the Pfizer Defendants of any fault, wrongdoing or liability whatsoever with respect to the

subject matter of the Action.

III.     PLAINTIFFS’ CLAIMS AND THE BENEFITS OF THE SETTLEMENT

         The Settling Parties believe that further prosecution and defense of the Action would be

protracted and expensive and, having taken into account the uncertainty and risks inherent in any

such litigation, have determined that it is desirable to compromise and settle all claims against the

Pfizer Defendants in the Action with respect to the Class described in this Settlement Agreement

and to proceed to seek approval, implementation of and administration of this Settlement in the

District of Kansas.




                                                 -3-
      Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 6 of 38




         The Plaintiff Class Representatives, on behalf of themselves and as representatives of the

Class, and the Pfizer Defendants have worked to resolve their differences, and have elected to

settle those differences under the terms of this Settlement Agreement rather than continue litigating

their respective positions to conclusion.

IV.      TERMS OF AGREEMENT

         NOW, THEREFORE, the Plaintiff Class Representatives, on behalf of themselves and as

representatives of the Class, the Class, and the Pfizer Defendants, in consideration of the execution

of this Settlement Agreement, the mutual promises contained herein, the benefits to be received

hereunder and other good and valuable consideration, the receipt and sufficiency of which are

hereby acknowledged by all Settling Parties to this Settlement Agreement, hereby agree as follows:

         1.     Definitions

         The following terms and phrases shall have the following meanings under the provisions

of this Settlement Agreement, whether used in the singular or plural, and whether in the possessive

or non-possessive:

         1.1    “Action” means In re EpiPen (Epinephrine Injection, USP) Marketing, Sales

Practices and Antitrust Litigation, Civil Action No. 2:17-md-02785-DDC-TJJ (MDL No. 2785)

(D. Kan.).

         1.2    “Attorneys’ Fees and Expenses” means (a) payment to Class Counsel of attorneys’

fees and litigation expenses and charges (including expert and consulting fees) in an amount to be

determined by the Court; and (b) payment of Service Awards to Plaintiff Class Representatives, in

an amount to be determined by the Court. Attorneys’ Fees and Expenses shall be paid from the

Settlement Fund.

         1.3    “Class Counsel” means collectively, Co-Lead Counsel, Liaison Counsel, and

members of the Steering Committee, as set forth in ECF Nos. 40, 2018, and 2111.


                                                -4-
   Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 7 of 38




       1.4     “Co-Lead Counsel” means collectively, Warren T. Burns of Burns Charest, LLP;

Paul J. Geller of Robbins Geller Rudman & Dowd LLP; Lynn Lincoln Sarko of Keller Rohrback

L.L.P.; Rex A. Sharp of Sharp Law LLP; and Elizabeth C. Pritzker of Pritzker Levine LLP.

       1.5     “Class Member” means a person or entity who remains in the Class, i.e. a member

of the Class who has not opted out. For the avoidance of doubt, each Plaintiff Class Representative

is a Class Member.

       1.6     “Class Period” means from August 24, 2011 to November 1, 2020.

       1.7     “Class” means the following certified classes:

       All persons and entities in the United States who paid or provided reimbursement
       for some or all of the purchase price of Branded or authorized generic EpiPens for
       the purpose of consumption, and not resale, by themselves, their family member(s),
       insureds, plan participants, employees, or beneficiaries, at any time between August
       24, 2011, and November 1, 2020; and

       All persons and entities in the Antitrust States who paid or provided reimbursement
       for some or all of the purchase price of Branded EpiPens at any time between
       January 28, 2013, and November 1, 2020, for the purpose of consumption, and not
       resale, by themselves, their family member(s), insureds, plan participants,
       employees, or beneficiaries.

       The “Antitrust States” are: Alabama, California, Florida, Hawaii, Illinois, Kansas,
       Maine, Michigan, Minnesota, Mississippi, Nebraska, Nevada, New Hampshire,
       New York, North Carolina, Tennessee, and Utah.

       The following groups are excluded from Class:

                a.     Defendants and their officers, directors, management, employees,
                       subsidiaries, and affiliates;

                b.     Government entities, other than government-funded employee
                       benefit plans;

                c.     Fully insured health plans (i.e., plans that purchased insurance that
                       covered 100% of the plan’s reimbursement obligations to its
                       members);

                d.     “Single flat co-pay” consumers who purchased EpiPens or generic
                       EpiPens only via a fixed dollar co-payment that is the same for all
                       covered devices, whether branded or generic (e.g., $20 for all
                       branded and generic devices);


                                               -5-
   Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 8 of 38




                  e.    Consumers who purchased or received EpiPens or authorized
                        generic equivalents only through a Medicaid program;

                  f.    All persons or entities who purchased branded or generic EpiPens
                        directly from defendants;

                  g.    The judges in this case and members of their immediate families;

                  h.    All third-party payors who own or otherwise function as a
                        Pharmacy Benefit Manager or control an entity who functions as a
                        Pharmacy Benefit Manager; and

                  i.    Individual consumers whose only purchases of an EpiPen occurred
                        before March 13, 2014 (the Generic Start Date).

       1.8     “Defendants’ Released Claims” means the Pfizer Defendants’ release of Plaintiff

Class Representatives and their attorneys, and all other members of the Class, of all claims,

demands, actions, causes of action, allegations, rights, obligations, costs, losses, and damages

arising in whole or in part from or in connection with the acts or omissions of any of the Plaintiffs’

Released Persons of any and every kind or nature, whether in law or in equity, in tort or contract,

or arising under any statute or regulation, whether known or unknown, based solely upon the

institution, prosecution, or settlement of the claims asserted in the Action, except for claims

relating to the enforcement of the Settlement.

       1.9     “Distribution Amount” means an amount of money payable to a Class Member as

the distribution of the Class Member’s share of the Net Settlement Fund pursuant to the approved

Plan of Allocation. The Settlement Administrator shall cause claims to be paid electronically, or

issue and mail checks, to the Class Members as identified on the Summary Final Distribution

Report in the amounts shown thereon.

       1.10    “Distribution Date” means the date on which the Distribution Amounts are first

sent or mailed to Class Members. Except as to any interim disbursements for class notice and

settlement administration costs, no disbursements shall be made to Class Members until the

Effective Date.

                                                 -6-
   Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 9 of 38




       1.11    “Effective Date” means the date on which the Judgment becomes Final and

Non-Appealable.

       1.12    “Escrow Account” means the interest-bearing account controlled by the Escrow

Agent into which the Pfizer Defendants shall deposit or cause their insurance carriers to deposit

the sum of $345,000,000 on behalf of the Pfizer Defendants.

       1.13    “Escrow Agent” means Huntington Bank.

       1.14    “Fairness Hearing” means the proceedings to be held before the Court to determine

whether the Settlement should be approved as fair, reasonable and adequate pursuant to Rule

23(e)(2); whether the Judgment should be entered; and whether the motion for award of Attorneys’

Fees and Expenses should be granted.

       1.15    “Final and Non-Appealable” means that the Judgment approving this Settlement

Agreement and the proposed class settlement contemplated under this Settlement Agreement, are

“Final and Non-Appealable” when two days have passed after the date of entry of the Judgment

without the filing in any court of: (i) any motion which would legally extend the time to appeal the

Judgment, or which challenges or seeks reconsideration, modification or vacation of the Judgment;

or (ii) an appeal. If an appeal is filed, the Judgment becomes Final and Non-Appealable when the

appellate court enters an order or judgment dismissing or overruling the relief requested and that

order or judgment itself becomes final and no longer subject to further review in any court.

       1.16    “Judgment” means the order of the District Court approving this Settlement in

accordance with the terms of this Settlement Agreement, which Judgment shall be substantially in

the form of Exhibit E hereto.

       1.17    “Net Settlement Fund” means the Settlement Fund less any attorneys’ fees and

expenses, Service Awards to the Plaintiffs, Notice and Administration Expenses, Taxes, Tax

Expenses, and other Court-approved deductions.


                                               -7-
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 10 of 38




       1.18    “Notice” means the Notice of Proposed Settlement of Class Action mailed or

emailed to members of the Class and posted on the website EpiPenClassAction.com substantially

in the form of Exhibit B hereto. The Notice and the Summary Notice are collectively referred to

herein as the “Notices.”

       1.19    “Notice and Administration Expenses” means the reasonable expenses incurred or

charged in connection with the following:

               (a)     Efforts to obtain current and accurate information regarding the identities

and addresses of Class Members;

               (b)     The reasonable costs associated with mailing, emailing, and publication of

the Notice (including, but not limited to, the cost to print the Notices, mail or email the Notices,

and publish the Notices, as well as making certain efforts to locate Class Members whose mailings

are returned undelivered).

               (c)     Maintenance of a dedicated Settlement website to facilitate communications

with Class Members and to provide access to Settlement-related documents and information;

               (d)     Responding to telephone and electronic inquiries regarding the Settlement

by Class Members;

               (e)     Implementation of the Plan of Allocation (including, but not limited to the

cost of experts to calculate the allocation and distribution);

               (f)     Costs of and fees associated with maintaining the Escrow Account;

               (g)     Costs of preparing, sending, and/or mailing Distribution Amounts and tax

documentation to members of the Class; and

               (h)     Any other reasonable fees and expenses of the Settlement Administrator.

       1.20    “Pfizer Defendants” means Pfizer Inc., Meridian Medical Technologies, Inc., and

King Pharmaceuticals LLC (f/k/a King Pharmaceuticals, Inc.).


                                                 -8-
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 11 of 38




       1.21    “Pfizer Defendants’ Counsel” means White & Case, LLP, Shook, Hardy & Bacon,

L.L.P., and Williams & Connolly, LLP.

       1.22    “Pfizer Defendants’ Related Parties” means the Pfizer Defendants’ past, present

and future parents, subsidiaries, divisions, sister companies, affiliates, related entities,

stockholders, officers, directors, insurers, general or limited partners, principals, employees,

agents, attorneys and any of their legal representatives (and the predecessors, heirs, executors,

administrators, successors and assigns of each of the foregoing). For the avoidance of doubt,

expressly excluded from Pfizer Defendants’ Related Parties are Mylan N.V., Mylan Specialty L.P.,

Mylan Pharmaceuticals Inc., Viatris Inc., or Heather Bresch, or any related entity.

       1.23    “Pfizer Defendants’ Released Persons” shall collectively refer to the Pfizer

Defendants and the Pfizer Defendants’ Related Parties.

       1.24    “Plaintiff Class Representatives” or “Plaintiffs” means collectively : (1) Local 282

Welfare Trust Fund; and (2) individual consumers Rosetta Serrano, Lesley Huston, Kenneth

Evans, Christopher Rippy, Nikitia Marshall, Elizabeth Huelsman, Stacee Svites, Raymond Buchta

III, Lee Seltzer, Linda Wagner, Vishal Aggarwal, Joy Shepard, Lorraine Wight, Teia Amell, Todd

Beaulieu, Anastasia Johnston, Annette Sutorik, Heather DeStefano, Elizabeth Williamson,

Shannon Clements, Mark Kovarik, Laura Chapin, Michael Gill, Suzanne Harwood, Donna

Wemple, Sonya North, Jennifer Walton, April Sumner, Meredith Krimmel, Landon Ipson,

Kenneth Steinhauser, Donna Anne Dvorak, Angie Nordstrum, and Carly Bowersock.

       1.25    “Plaintiffs’ Related Parties” means Plaintiff Class Representatives’ respective legal

representatives, heirs, executors, administrators, predecessors, successors in interest, transferees

and assignees, in their capacities as such.

       1.26    “Plaintiffs’ Released Claims,” unless otherwise specifically excluded herein, means

all claims, demands, actions, causes of action, allegations, rights, obligations, costs, losses, and


                                               -9-
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 12 of 38




damages arising in whole or in part from or in connection with acts or omissions of any of the

Pfizer Defendants’ Released Persons, of every kind or nature, whether known or unknown,

suspected or unsuspected, asserted or unasserted, whether in law or in equity, in tort or contract,

or arising under any statute or regulation, including without limitation any state or federal RICO

statutes, state antitrust laws or any other federal or state or common law doctrine relating to

antitrust or unfair competition, fraud, unjust enrichment, or consumer protection, relating to Class

Member’s purchases of or reimbursements for EpiPen or otherwise relating in any way to the

causes of action described which were asserted or could have been asserted in the Action, except

for claims relating to the enforcement of the Settlement. However, nothing herein shall be

construed to release any claims relating to personal injury or product liability. The relevant

Release Period is that specified in the certified Class definition. In conjunction with final approval

of the Settlement, dismissal of all claims asserted by Plaintiffs against the Pfizer Defendants is

with prejudice. For the avoidance of doubt, the Release does not extend to or include Mylan N.V.,

Mylan Specialty L.P., Mylan Pharmaceuticals Inc., Viatris Inc., or Heather Bresch. The Release

shall be given by Plaintiffs and each member of the Class, on behalf of themselves and their

respective legal representatives, heirs, executors, administrators, predecessors, successors in

interest, transferees and assignees, in their capacities as such.

       1.27    “Plaintiffs’ Released Persons” means the Plaintiff Class Representatives and Class

Members and the Plaintiffs’ Related Parties.

       1.28    “Plan of Allocation” means the methodology for allocating and distributing the Net

Settlement Fund to Class Members.

       1.29    “Preliminary Approval Order” means the order (or orders) of the Court

(a) preliminarily approving this Settlement Agreement, (b) approving the Settlement

Administrator, (c) approving the form and manner of disseminating the Notice to Class Members,


                                                - 10 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 13 of 38




and (d) scheduling a Fairness Hearing. The Preliminary Approval Order shall also provide that if

this Settlement Agreement is not approved, is voided, terminated, or fails to become effective for

any reason the Settling Parties shall be returned to the status quo that existed immediately prior to

the date of execution of this Settlement Agreement. The Preliminary Approval Order shall be

substantially in the form of the order attached hereto as Exhibit A.

          1.30   “Proof of Claim” means the proof of claim forms substantially similar to Exhibit C

hereto.

          1.31   “Released Period” means August 24, 2011 to November 1, 2020.

          1.32   “Settlement” means the settlement between the Settling Parties in In re EpiPen

MDL, No. 17-md-2785, in the United States District Court for the District of Kansas, on the terms

and conditions set forth in this Settlement Agreement.

          1.33   “Settlement Administrator” means the person or entity to be recommended by Class

Counsel and approved by the Court to administer this Settlement Agreement and the Plan of

Allocation.

          1.34   “Settlement Amount” means Three Hundred Forty-Five Million Dollars

($345,000,000) in cash to be paid by wire transfer or check sent by overnight mail to the Escrow

Agent pursuant to ¶ 2.1 of this Settlement Agreement.

          1.35   “Settlement Fund” means the Settlement Amount, plus all interest and accretions

thereto.

          1.36   “Summary Final Distribution Report” means the summary chart prepared by Class

Counsel or the Settlement Administrator to show the distribution of the Net Settlement Fund to

each member of the Class for whom an address and amount of distribution can be determined. The

Pfizer Defendants will cooperate and provide non-privileged information, accessible to them in

the ordinary course of business, reasonably requested by the Settlement Administrator or Class


                                               - 11 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 14 of 38




Counsel but will not be responsible for or involved with the calculation of or distribution from the

Summary Final Distribution Report.

       1.37    “Summary Notice” means the Summary Notice published in a manner as

determined by a notice expert and/or the Settlement Administrator substantially in the form of

Exhibit D hereto.

       1.38    “Tax” or “Taxes” mean any and all taxes, fees, levies, duties, tariffs, imposts, and

other charges of any kind (together with any and all interest, penalties, additions to tax and

additional amounts imposed with respect thereto) imposed by any governmental authority.

       1.39    “Uncashed Distribution Amounts” means any Distribution Amounts payable by

check to a Class Member that is not endorsed and presented to the financial institution or trust

company in which the Escrow Account is established by the “Void Date” shown on the

Distribution Amount check.

       1.40    “Undistributed Proceeds” means that portion of the Net Settlement Fund that

remains after all distributions pursuant to the Plan of Allocation, are completed. The settlement is

non-reversionary. Once the Settlement becomes Final and Non-Appealable, the Pfizer Defendants

shall have no ability to get back any of the Settlement Amount, including any Undistributed

Proceeds, subject to ¶ 1.16.

       2.      The Settlement

               a.      The Settlement Amount

       2.1     Payment by the Pfizer Defendants. Within five (5) business days of the District

Court’s order granting preliminary approval of the Settlement, the Pfizer Defendants will deposit

$5,000,000 of the Settlement Amount into the Escrow Account. The remainder of the Settlement

Amount shall be deposited by the later of August 24, 2021 or thirty (30) days before the date of

the Fairness Hearing. No disbursements shall be made to Class Members (except as provided in


                                               - 12 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 15 of 38




¶ 2.7) until the Effective Date. If this Settlement Agreement is not approved, is voided, terminated,

or fails to become effective for any reason: (a) the balance in the Settlement Fund, including

interest accrued thereon and less Notice and Administration Expenses actually paid or incurred,

Taxes and Tax Expenses, shall be promptly returned to the Pfizer Defendants; and (b) the Settling

Parties shall otherwise be returned to the status quo that existed in the Action immediately prior

to June 10, 2021.

       2.2     The obligations incurred pursuant to this Settlement Agreement shall be in full and

final disposition and settlement of all Plaintiffs’ Released Claims. Once the above payments are

made, the Pfizer Defendants shall have no further monetary obligations of any sort or kind to

Plaintiffs, members of the Class, or any counsel for Plaintiffs under the terms and conditions of the

Settlement.   The Settlement Amount paid by the Pfizer Defendants is their sole monetary

responsibility under this Settlement Agreement, and Class Members who have not timely excluded

themselves from the Class shall not look to any of the Pfizer Defendants’ Released Persons for

satisfaction of any and all Plaintiffs’ Released Claims. The Pfizer Defendants are not responsible

for payment of Notice and Administration Expenses, or any out-of-pocket expenses, other than out

of the Settlement Amount, as provided herein.

               a.      The Escrow Agent

       2.3     The Escrow Agent shall invest the Settlement Amount deposited pursuant to ¶ 2.1

hereof in United States Agency or Treasury Securities or other instruments backed by the Full

Faith & Credit of the United States Government or an Agency thereof, or fully insured by the

United States Government or an Agency thereof and shall reinvest the proceeds of these

instruments as they mature in similar instruments at their then-current market rates. All risks

related to the investment of the Settlement Fund shall be borne by the Settlement Fund. The Pfizer

Defendants’ Released Persons shall have no responsibility for, interest in, or liability whatsoever


                                                - 13 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 16 of 38




with respect to the investment decisions or the actions of the Escrow Agent, or any transactions

executed by the Escrow Agent.

       2.4     The Escrow Agent shall not disburse the Settlement Fund except as provided in the

Settlement Agreement, by an order of the Court, or with the written agreement of Co-Lead Counsel

and the Pfizer Defendants’ Counsel.

       2.5     Subject to further order(s) and/or directions as may be made by the Court, the

Escrow Agent is authorized to execute such transactions as are consistent with the terms of the

Settlement Agreement. Pfizer Defendants’ Released Persons shall have no responsibility for,

interest in, or liability whatsoever with respect to the actions of the Escrow Agent, or any

transaction executed by the Escrow Agent.

       2.6     All funds held by the Escrow Agent shall be deemed and considered to be in

custodia legis of the Court, and shall remain subject to the jurisdiction of the Court, until such time

as such funds shall be distributed pursuant to the Settlement Agreement and/or further order(s) of

the Court.

       2.7     Notwithstanding the fact that the Effective Date has not yet occurred, Class Counsel

may pay from the Settlement Fund up to $5 million in Notice and Administration Expenses. In

the event that the Settlement does not become Final, any money paid or incurred for the above

purposes shall not be returned or repaid to the Pfizer Defendants. After the Effective Date, Class

Counsel may pay all further reasonable Notice and Administration Expenses, regardless of

amount, without further order of the Court. Subject to ¶ 2.9 below, the Pfizer Defendants are not

responsible for, and shall not be liable for, any costs in connection with providing notice to the

Class, locating Class Members, or administering and distributing the Settlement Fund.




                                                - 14 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 17 of 38




                b.      Taxes

        2.8     (a)     The Settling Parties and the Escrow Agent agree to treat the Settlement Fund

as being at all times a “qualified settlement fund” within the meaning of Treas. Reg. § 1.468B-1. In

addition, the Escrow Agent shall timely make such elections as necessary or advisable to carry out

the provisions of this ¶ 2.8, including the “relation-back election” (as defined in Treas. Reg.

§1.468B-1) back to the earliest permitted date. Such elections shall be made in compliance with

the procedures and requirements contained in such regulations. It shall be the responsibility of the

Escrow Agent to timely and properly prepare and deliver the necessary documentation for

signature by all necessary parties, and thereafter to cause the appropriate filing to occur.

                (b)     For the purpose of §1.468B of the Internal Revenue Code of 1986, as

amended, and the regulations promulgated thereunder, the “administrator” shall be the Escrow

Agent. Class Counsel shall timely and properly file or cause to be filed all informational and other

tax returns necessary or advisable with respect to the Settlement Fund (including, without

limitation, the returns described in Treas. Reg. §1.468B-2(k)). Such returns (as well as the election

described in ¶ 2.8(a) hereof) shall be consistent with this ¶ 2.8 and in all events shall reflect that

all Taxes (including any estimated Taxes, interest or penalties) on the income earned by the

Settlement Fund shall be paid out of the Settlement Fund as provided in ¶ 2.8(c) hereof. Pfizer

Defendants’ Released Persons shall have no responsibility or liability for the Settlement Fund’s

tax returns or other filings.

                (c)     All (a) Taxes (including any estimated Taxes, interest, or penalties) arising

with respect to the income earned by the Settlement Fund, including any Taxes or tax detriments

that may be imposed upon the Released Persons or their counsel with respect to any income earned

by the Settlement Fund for any period during which the Settlement Fund does not qualify as a

“qualified settlement fund” for federal or state income tax purposes, and (b) expenses and costs


                                                - 15 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 18 of 38




incurred in connection with the operation and implementation of this ¶ 2.8 (including, without

limitation, expenses of tax attorneys and/or accountants and mailing and distribution costs and

expenses relating to filing (or failing to file) the returns described in this ¶ 2.8) (“Tax Expenses”),

shall be paid out of the Settlement Fund; in all events Pfizer Defendants’ Released Persons, the

Settling Parties, and their counsel shall have no liability or responsibility for the Taxes or the Tax

Expenses. The Settlement Fund shall indemnify and hold each of the Released Persons and their

counsel harmless for taxes and tax expenses (including, without limitation, taxes payable by reason

of any such indemnification). Further, Taxes and Tax Expenses shall be treated as, and considered

to be, a cost of administration of the Settlement Fund and shall be timely paid by the Escrow Agent

out of the Settlement Fund without prior order from the Court and the Escrow Agent shall be

obligated (notwithstanding anything herein to the contrary) to withhold from distribution to Class

Members any funds necessary to pay such amounts, including the establishment of adequate

reserves for any Taxes and Tax Expenses (as well as any amounts that may be required to be

withheld under Treas. Reg. §1.468B-2(l)(2)); neither the Pfizer Defendants’ Released Persons nor

their counsel are responsible nor shall they have any liability for any Taxes or Tax Expenses. The

Settling Parties hereto agree to cooperate with the Escrow Agent, each other, and their tax attorneys

and accountants to the extent reasonably necessary to carry out the provisions of this ¶ 2.8.

               c.      Termination of Settlement

       2.9     In the event that the Settlement Agreement is not approved or is terminated,

canceled, or fails to become effective for any reason, the Settlement Fund less Notice and

Administration Expenses or Taxes or Tax Expenses paid, incurred, or due and owing pursuant to

¶¶ 2.7 and 2.8 hereof in connection with the Settlement provided for herein, shall be refunded

pursuant to written instructions from the Pfizer Defendants’ Counsel.




                                                - 16 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 19 of 38




       3.      Preliminary Approval Order, CAFA Notice, and Fairness Hearing

       3.1     Promptly after execution of the Settlement Agreement and no later than July 14,

2021, Class Counsel shall submit the Settlement Agreement together with its Exhibits to the Court

and shall apply for entry of an order (the “Preliminary Approval Order”), substantially in the form

of Exhibit A attached hereto, requesting, among other things, the preliminary approval of the

Settlement set forth in the Settlement Agreement, and approval for the distribution of Notices,

substantially in the form of Exhibit B and D attached hereto. The Notices shall include the general

terms of the Settlement set forth in the Settlement Agreement, the proposed Plan of Allocation, the

general terms of the Fee and Expense Application, as defined in ¶ 6.1 hereof, and the date and

location of the Fairness Hearing.

       3.2     The Notice shall afford Class Members an opportunity to object to the Settlement

Agreement, but given that Class Members have already had one opportunity to opt out in the usual

course of the Action, the Notice shall not provide another opportunity to opt out of the certified

Class unless expressly required by the Court. If the Settlement is finally approved, the Settlement

process will be administered by the independent Settlement Administrator, and allocation will be

conducted pursuant to the Plan of Allocation approved by the Court. Any monies left over after

the initial and any subsequent distributions as may be necessary and appropriate, will be distributed

cy pres on recommendation by Co-Lead Counsel and approved by the Court.

       3.3     The Pfizer Defendants may be required to make reasonable efforts to assist or

provide information to the Settlement Administrator, as set forth below in ¶ 5.7.

       3.4     Class Counsel shall request that after notice is given, the Court hold the Fairness

Hearing and approve the Settlement of the Action as set forth herein. At or after the Fairness

Hearing, Class Counsel also will request that the Court finally approve the proposed Plan of




                                               - 17 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 20 of 38




Allocation and the Attorneys’ Fee and Expense Application, including Plaintiff Class

Representatives’ request for Service Awards in connection with their representation of the Class.

       3.5     Pursuant to the Class Action Fairness Act, 28 U.S.C. §1715, et seq. (“CAFA”), no

later than ten (10) calendar days after this Settlement Agreement is filed with the Court, the Pfizer

Defendants shall serve or cause to be served proper notice of the proposed Settlement upon those

who are entitled to notice pursuant to CAFA. The Pfizer Defendants are solely responsible for the

costs of the CAFA notice and administering the CAFA notice.

       4.      Releases and Dismissal

       4.1     Upon the Effective Date, Plaintiffs’ Released Persons shall be deemed to have, and

by operation of the Judgment shall have, fully, finally, and forever released, relinquished, and

discharged all Plaintiffs’ Released Claims against the Pfizer Defendants’ Released Persons,

whether or not such Class Member shares in the Settlement Fund. Claims solely to enforce the

terms of this Settlement Agreement are not released.

       4.2     Upon the Effective Date, all Class Members and anyone claiming through or on

behalf of any of them, will be forever barred and enjoined from commencing, instituting,

prosecuting or continuing to prosecute any action or other proceeding in any court of law or equity,

arbitration tribunal, or administrative forum, asserting the Plaintiffs’ Released Claims against any

of the Pfizer Defendants’ Released Persons.

       4.3     Upon the Effective Date, each of the Pfizer Defendants’ Released Persons shall be

deemed to have, and by operation of the Judgment shall have, fully, finally, and forever released,

relinquished, and discharged all Defendants’ Released Claims against Plaintiffs’ Released Persons,

including Class Counsel. Claims solely to enforce the terms of this Settlement Agreement are not

released.




                                               - 18 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 21 of 38




       4.4     Upon the Effective Date, and in consideration of the promises set forth in this

Settlement Agreement, including payment of the Settlement Fund, the Settling Parties and their

counsel shall dismiss the Action with prejudice as to the Pfizer Defendants.

       5.      Administration and Distribution of the Settlement Fund

       5.1     The Settlement Administrator, subject to such supervision and direction of Class

Counsel, and as may be necessary and appropriate or as circumstances may require, the Court,

shall administer and calculate the Distribution Amounts paid to Class Members and shall oversee

distribution of the Net Settlement Fund to Class Members.

       5.2     The Settlement Fund shall be applied as follows:

               (a)    to pay all Notice and Administration Expenses;

               (b)    to pay the Taxes and Tax Expenses described in ¶ 2.8 hereof;

               (c)    to pay Attorneys’ Fees and Expenses to Class Counsel and to pay Service

Awards to Plaintiff Class Representatives to the extent allowed by the Court; and

               (d)    after the Effective Date, to distribute the Net Settlement Fund to Class

Members as allowed by the Settlement Agreement, the Plan of Allocation, or the Court.

       5.3     Each Class Member who has not timely and properly elected to opt-out of this

Action shall be a Class Member and shall be eligible to receive a distribution from the Net

Settlement Amount according to the Plan of Allocation.

       5.4     After the Effective Date, and in accordance with the terms of the Settlement

Agreement, the Plan of Allocation, or such further approval and further order(s) of the Court as

may be necessary or as circumstances may require, the Net Settlement Fund shall be distributed to

Class Members, subject to and in accordance with the following.

       5.5     Any distribution of monies or funds to Class Members shall be in accordance with

the Plan of Allocation approved by the Court. The Pfizer Defendants shall not be responsible or


                                              - 19 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 22 of 38




liable for any aspect of the allocation methodology set forth in the Plan of Allocation or the

implementation of that methodology.

       5.6     The Pfizer Defendants and the Plaintiff Class Representatives agree that the Net

Settlement Fund shall be only for the benefit of the Class (subject to Attorneys’ Fees and Expenses

and the other distributions and dispositions provided for in this Settlement Agreement), which by

definition does not include those who timely and properly opted-out of the Class.

       5.7     The Pfizer Defendants and Class Counsel shall provide reasonable cooperation to

the Settlement Administrator in connection with the information reasonably needed by them in

order to perform the activities contemplated under this Settlement Agreement, including the

dissemination of the Notice and the implementation of the Plan of Allocation.

       5.8     The Net Settlement Fund shall be distributed to Class Members substantially in

accordance with the Plan of Allocation set forth in the Notice and approved by the Court. If there

is any balance remaining in the Net Settlement Fund after a reasonable period of time after the

date of the initial distribution of the Net Settlement Fund, the Settlement Administrator shall, if

feasible, reallocate (which reallocation may occur on multiple occasions) such balance among

those Class Members, who successfully received and deposited, cashed or otherwise accepted a

Distribution Amount and who would receive a distribution of at least $5.00, in an equitable and

economic fashion. Thereafter, any de minimis balance which still remains in the Net Settlement

Fund shall be donated in equal amounts to: (a) Allergy and Asthma Foundation of America; (b)

Allergy and Asthma Network; and (c) Allison Rose Foundation, if approved by the Court.

       5.9     This Settlement is a non-reversionary settlement and, if all conditions of the

Settlement Agreement are satisfied and the Settlement becomes Final, no portion of the Settlement

Fund will be returned to the Pfizer Defendants. The Pfizer Defendants and their Related Parties

shall have no responsibility for, interest in, or liability whatsoever with respect to the distribution


                                                - 20 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 23 of 38




of the Net Settlement Fund, the Plan of Allocation, the determination, administration, or

calculation of claims, the payment or withholding of Taxes or Tax Expenses, or any losses incurred

in connection therewith. No person shall have any claim of any kind against the Defendants or

their Related Parties with respect to the matters set forth in ¶¶ 5.1-5.8 hereof.

       5.10      No Person shall have any claim against Plaintiff Class Representatives, Class

Counsel, the Pfizer Defendants, their Related Parties, the Settlement Administrator or other entity

designated by Class Counsel based on distributions made substantially in accordance with the

Settlement Agreement and the Settlement contained herein, the Plan of Allocation, or further

order(s) of the Court. This does not include any claim by any party for breach of this Settlement

Agreement.

       6.        Class Counsel’s Attorneys’ Fees and Expenses

       6.1       Class Counsel may submit an application or applications for: (a) an award of

attorneys’ fees; plus (b) expenses or charges in connection with prosecuting the Action; plus

(c) any interest on such attorneys’ fees and expenses at the same rate and for the same periods as

earned by the Settlement Fund (until paid) as may be awarded by the Court (the “Fee and Expense

Application”).    In addition, Plaintiff Class Representatives may request Service Awards in

connection with their representation of the Class. Class Counsel reserve the right to make

additional applications for fees and expenses incurred.

       6.2       The fees and expenses, as awarded by the Court, shall be paid to Class Counsel, as

ordered, within ten (10) calendar days after the Court executes the Judgment and an order awarding

such fees and expenses, notwithstanding the existence of any timely filed objections thereto, or

potential for appeal therefrom, or collateral attack on the settlement or any part hereof.

       6.3       In the event that the Effective Date does not occur, or the Judgment or the order

making the Fee and Expense Award is reversed or modified, or the Settlement Agreement is


                                                - 21 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 24 of 38




canceled or terminated for any other reason, and such reversal, modification, cancellation or

termination becomes Final and not subject to review, and in the event that the Fee and Expense

Award has been paid to any extent, then Class Counsel who received any portion of the Fee and

Expense Award shall be obligated, within ten (10) calendar days from receiving notice from

Defendants’ Counsel or from a court of appropriate jurisdiction, to refund to the Settlement Fund

such fees and expenses previously paid to them from the Settlement Fund plus interest thereon at

the same rate as earned on the Settlement Fund in an amount consistent with such reversal or

modification. Each such Class Counsel’s law firm receiving fees and expenses, as a condition of

receiving the Fee and Expense Award, on behalf of itself and each partner and/or shareholder of

it, agrees that the law firm and its partners and/or shareholders are subject to the jurisdiction of the

Court for the purpose of enforcing this provision, and are each severally liable and responsible for

any required repayment.

       6.4     Any attorneys’ fees and/or expenses awarded by the Court shall be paid solely from

the Settlement Fund. The Pfizer Defendants and their Related Parties shall have no responsibility

for any payment of attorneys’ fees and/or expenses to Class Counsel or Plaintiff Class

Representatives.

       7.      Failure to Obtain Approval of Settlement

       7.1     This Settlement Agreement will automatically terminate if the Court enters an order

denying approval of the Settlement (without an opportunity to resubmit) or if an appellate court

denies approval of the Settlement.

       7.2     If this Settlement Agreement is terminated pursuant to the terms hereof, or fails to

become effective for any reason, then (a) all orders of the Court preliminarily or otherwise

approving the Settlement shall be vacated, (b) the Settling Parties shall be returned to the status

quo that existed in the Action immediately prior to June 10, 2021 (subject to appropriate extensions


                                                 - 22 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 25 of 38




of deadlines to enable the Action to proceed) and (c) the Settling Parties shall retain all of their

respective rights and defenses as of immediately prior to June 10, 2021. The Settling Parties shall

then proceed in all respects as if this Settlement Agreement and related orders had not been

executed.

          8.    Opt-Outs (if Permitted a Second Opportunity to Opt-Out) and
                Objections

          8.1   The Pfizer Defendants and Class Counsel agree that there should not be a second

opportunity for Class Members to opt-out of the Class. Should the Court in its discretion permit

another opportunity to opt out of the Class, the Notice shall provide that the opt-out period will be

60 days following commencement of dissemination of the Notice, and the opt-out shall be in

writing and shall be signed by the member of the Class who is opting-out. Further, in the event of

any opt outs from the Class following preliminary approval of the Settlement, the Settlement

Amount will be reduced in proportion to the opt-out Class Members’ pro rata share of aggregate

purchases of Class Members, all as determined under the Plan of Allocation.

          8.2   Should the Court in its discretion permit another opportunity to opt out of the Class,

the Pfizer Defendants shall have the option in their sole discretion to terminate the Settlement

Agreement in the event that Class Members representing in the aggregate more than 8% of total

EpiPen purchases opt out of the Class following the preliminary approval of the Settlement. The

Settling Parties shall agree on an objective methodology for determining the value of any opt-out

claims.

          8.3   The Notice shall require that any objection to the Settlement, or any part of this

Settlement Agreement, including Attorney’s Fees and Expenses, and Plaintiff’s Class

Representatives’ Service Awards, or to the Plan of Allocation be in writing and comply with all

the requirements set forth herein and by the Court in the Preliminary Approval Order and Notice.



                                                - 23 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 26 of 38




        8.4      If the Court determines that the Settlement, including the Plan of Allocation, and

the awards of Attorneys’ Fees and Expenses, including Service Awards are fair, adequate and

reasonable to the Class, Class Counsel shall represent the Class as a whole in all future proceedings

in district court or on appeal, even if some Class Members have objected to the Settlement (or any

part thereof).

        8.5      The Notice shall require that any member of the Class who elects to object to this

Settlement Agreement (or any part thereof) or to the motion for Attorneys’ Fees and Expenses

shall object in a writing signed by the member of the Class who is objecting, which objection shall

be filed with the Court and served on counsel for the Settling Parties, a prescribed number of days

before the Fairness Hearing as provided for in the Preliminary Approval Order and/or the Notice.

        8.6      The written objection filed with the Court shall: (a) state the name, address, and

telephone number of the objector and must be signed by the objector even if represented by

counsel; (b) state that the objector is objecting to the proposed Settlement, Plan of Allocation, the

application for Attorneys’ Fees and Expenses, and/or application for Service Awards to Plaintiffs;

(c) state the objection(s) and the specific reasons for each objection, including any legal and

evidentiary support the objector wishes to bring to the Court’s attention; (d) state whether the

objection applies only to the objector, to a subset of the Class, or to the entire Class; (e) identify

all class actions to which the objector and his, her, or its counsel has previously objected; (f)

include documents sufficient to prove the objector’s membership in the Class, such as the number

of EpiPens purchased, acquired, or paid for during the Class Period, as well as the dates and prices

of each such purchase, acquisition, or payment; (g) state whether the objector intends to appear at

the Fairness Hearing; (h) if the objector intends to appear at the Fairness Hearing through counsel,

state the identity of all attorneys who will appear on the objector’s behalf at the Fairness Hearing;

and (i) state that the objector submits to the jurisdiction of the Court with respect to the objection


                                                - 24 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 27 of 38




or request to be heard and the subject matter of the Settlement of the Action, including, but not

limited to, enforcement of the terms of the Settlement. Any Class Member who fails to timely file

and serve such written statement and provide the required information will not be permitted to

present any objections at the Fairness Hearing and such failure will render any such attempted

objection untimely and of no effect, unless otherwise ordered by the Court. All presentations of

objections will be further limited by the information listed. A Class Member’s mere compliance

with the foregoing requirements does not in any way guarantee a Class Member the ability to

present evidence or testimony at the Fairness Hearing. The decision whether to allow any

testimony, argument, or evidence, as well as the scope and duration of any and all presentations of

objections at the Fairness Hearing, will be in the sole discretion of the Court.

       9.      Appointment of Settlement Administrator

       9.1     The Court shall appoint the Settlement Administrator pursuant to the Preliminary

Approval Order. The duties undertaken by the Settlement Administrator shall be as described in

the Plan of Allocation and orders of the Court. All reasonable fees and expenses, including the

compensation of the Settlement Administrator, for Notice and Administration Expenses shall be

paid from the Settlement Fund and in the manner set forth in ¶ 1.19 above.

       10.     Miscellaneous

       10.1    While retaining their right to deny liability, the Pfizer Defendants will agree that

the Action is being settled voluntarily by the Pfizer Defendants after consultation with competent

legal counsel. The Settling Parties agree that throughout the course of the litigation of the Action,

all Settling Parties and their counsel vigorously prosecuted their claims and/or defenses consistent

with the applicable rules of procedure.

       10.2    Class Counsel and the Pfizer Defendants agree that they will not, at any time, make

public statements (which includes press releases, communication to the press or other media,


                                               - 25 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 28 of 38




statements in the Internet, speeches, or other communications in public fora) concerning the

Settlement, the Action, the litigation of the Action, or the Parties, witnesses, or counsel involved

in the Action, apart from their agreed public relations statements, with the exceptions that (i) the

Parties shall have the right to disclose the Settlement to comply with their financial, legal,

reporting, and securities obligations, and (ii) the Parties shall have the right to take actions to

enforce the Settlement to the extent necessary.

       10.3    Plaintiff Class Representatives, the Class, and the Pfizer Defendants agree to settle

the Released Claims and to execute this Settlement Agreement solely to compromise and settle

protracted, complicated and expensive litigation. Entering into or carrying out this Settlement

Agreement, and any negotiations or proceedings related thereto, is not, shall not be construed as,

or deemed to be evidence of, an admission or concession by any of the Settling Parties to this

Settlement Agreement and shall not be offered or received in evidence in any action or proceeding

by or against any Settling Party hereto in any court, administrative agency or other tribunal for any

purpose whatsoever, other than to enforce the provisions of the Settlement between the Pfizer

Defendants and the Class, the provisions of this Settlement Agreement, or the provisions of any

related agreement, order, judgment or release. The Settlement Agreement shall not be offered as

evidence in the continuing Action except upon Court order to show that the Settling Parties have

settled, and for what amount.

       10.4    Each Settling Party shall use its best efforts to cause this Settlement Agreement to

be approved and consummated, and any dispute thereto may be submitted to mediator the Hon.

Layn Phillips (ret.) for resolution.       The Pfizer Defendants, Class Counsel, and Class

Representatives shall also promptly take such actions as may be reasonably required to obtain final

approval by the Court of this Settlement Agreement, and to carry out the terms of this Settlement

Agreement.


                                               - 26 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 29 of 38




        10.5    The Court shall retain its traditional equitable powers over the Action as those

powers pertain to this Settlement Agreement until the monies and funds in the Escrow Account

are fully and finally distributed.

        10.6    This Settlement Agreement, including its exhibits, constitutes the entire agreement

among the Settling Parties hereto related to the Action and no representations, warranties or

inducements have been made to any Settling Party concerning this Settlement Agreement other

than the representations, warranties and covenants contained and memorialized in this Settlement

Agreement. The exhibits to this Settlement Agreement are:

        Exhibit A       Form of Preliminary Approval Order
        Exhibit B       Form of Notice of Proposed Settlement
        Exhibit C       Forms of Consumer Claim Form and TPP Claim Form
        Exhibit D       Form of Summary Notice
        Exhibit E       Form of Judgment

        10.7    The terms and provisions of this Settlement Agreement may not be altered,

amended or modified except in writing signed by all Settling Parties. To the extent there is a

conflict between the provisions of this Settlement Agreement, the Preliminary Approval Order,

the Judgment, and/or the Plan of Allocation, each such document shall have controlling effect in

the following rank order: (1) the Judgment, (2) the Preliminary Approval Order, (3) this Settlement

Agreement, and (4) the Plan of Allocation.

        10.8    This Settlement Agreement may be executed in one or more counterparts, and may

be exchanged by facsimile, pdf and/or other imaged signatures which shall be as effective as

original signatures. All executed counterparts taken together shall be deemed to be one and the

same instrument. Counsel for the Settling Parties to this Settlement Agreement shall exchange

among themselves signed counterparts and a complete, assembled executed counterpart shall be

filed with the Court.




                                               - 27 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 30 of 38




       10.9    The Settling Parties and their respective counsel have mutually contributed to the

preparation of this Settlement Agreement.         Accordingly, no provision of this Settlement

Agreement shall be construed against any Settling Party on the grounds that one of the Settling

Parties or its counsel drafted the provision. Except as otherwise provided herein, each Settling

Party shall bear its own attorneys’ fees and other litigation expenses and costs.

       10.10 This Settlement Agreement shall be binding upon, and inure to the benefit of, the

successors and assigns of the Settling Parties hereto.

       10.11 Each of the undersigned represents that he or she is fully authorized to execute this

Settlement Agreement on behalf of the Settling Party for which he or she signs.

       10.12 The Pfizer Defendants will reasonably cooperate with Class Counsel and the

Settlement Administrator as they work to notify the members of the Class of this Settlement

Agreement and to distribute the Net Settlement Fund to the Class Members and answer their

questions or the questions of the Court.

       10.13 This Settlement Agreement and the Exhibits hereto shall be considered to have been

negotiated, executed and delivered, and to be wholly performed, in the State of Kansas, and the

rights and obligations of the parties to the Settlement Agreement shall be construed and enforced

in accordance with, and governed by, the internal, substantive laws of the State of Kansas without

giving effect to that State’s choice-of-law principles.

       10.14 If the provisions of this Settlement Agreement (or any portion thereof) are held

unenforceable in any jurisdiction, then such provisions shall be severable, and the Settling Parties

agree that the enforceability of the remaining provisions of this Settlement Agreement shall not in

any way be affected or impaired thereby and shall continue in full force and effect.




                                                - 28 -
  Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 31 of 38




       10.15 The exclusive forum for any dispute arising under or related to this Settlement

Agreement, or to enforce the terms of this Settlement Agreement, will be the United States District

Court for the District of Kansas.

       10.16 No delay or omission by any Settling Party in exercising any rights under this

Settlement Agreement will operate as a waiver of that or any other right. A waiver or consent

given by a Settling Party on any one occasion is effective only in that instance and will not be

construed as a bar or waiver of any right on any other occasion, unless otherwise agreed in writing.

       10.17 After the Effective Date, dismissal of all claims asserted by Plaintiff Class

Representatives against the Pfizer Defendants is with prejudice.

                                    [Signature Pages Follow]




                                               - 29 -
Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 32 of 38
Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 33 of 38
Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 34 of 38




                                 ROBBINS GELLER RUDMAN
                                  & DOWD LLP



                                 By: /s/ Paul J. Geller, with permission
                                 PAUL J. GELLER
                                 STUART A. DAVIDSON
                                 BRADLEY M. BEALL
                                 120 East Palmetto Park Road, Suite 500
                                 Boca Raton, FL 33432
                                 Telephone: 561/750-3000
                                 561/750-3364 (fax)
                                 pgeller@rgrdlaw.com
                                 sdavidson@rgrdlaw.com
                                 bbeall@rgrdlaw.com

                                 ROBBINS GELLER RUDMAN
                                   & DOWD LLP
                                 BRIAN O. O’MARA
                                 ARTHUR L. SHINGLER III
                                 LEA MALANI BAYS
                                 655 West Broadway, Suite 1900
                                 San Diego, CA 92101
                                 Telephone: 619/231-1058
                                 619/231-7423 (fax)
                                 bomara@rgrdlaw.com
                                 ashingler@rgrdlaw.com
                                 lbays@rgrdlaw.com




                                 - 32 -
Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 35 of 38




                                 PRITZKER LEVINE LLP



                                 By:
                                 ELIZABETH C. PRITZKER
                                 JONATHAN K. LEVINE
                                 1900 Powell Street, Suite 450
                                 Emeryville, CA 94608
                                 Telephone: 415/692-0772
                                 415/366-6110 (fax)
                                 ecp@pritzkerlevine.com
                                 jkl@pritzkerlevine.com




                                 - 33 -
Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 36 of 38




                                 BURNS CHAREST LLP



                                 By: /s/ Warren T. Burns, with permission
                                 WARREN T. BURNS
                                 SPENCER COX
                                 900 Jackson Street, Suite 500
                                 Dallas, TX 75202
                                 Telephone: 469/904-4550
                                 469/444-5002 (fax)
                                 wburns@burnscharest.com
                                 scox@burnscharest.com

                                 Co-Lead Counsel and Liaison Counsel for Class
                                 Plaintiffs




                                 - 34 -
Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 37 of 38




                                 THE LANIER LAW FIRM
                                 W. MARK LANIER
                                 RACHEL LANIER
                                 CRISTINA DELISE
                                 10940 W. Sam Houston Parkway North, Suite 100
                                 Houston, TX 77064
                                 Telephone: 713/659-5200
                                 713/659-2204 (fax)
                                 mark.lanier@lanierlawlirm.com
                                 rachel.lanier@lanierlawfirm.com
                                 cristina.delise@lanierlawfirm.com

                                 Special Trial Counsel for Class Plaintiffs

                                 BOIES SCHILLER FLEXNER LLP
                                 MATTHEW S. TRIPOLITSIOTIS
                                 DUANE LOFT
                                 333 Main Street
                                 Armonk, NY 10504
                                 Telephone: 914/749-8200
                                 914/749-8300 (fax)
                                 mtripolitsiotis@bsfllp.com
                                 dloft@bsfllp.com

                                 Class Counsel




                                 - 35 -
   Case 2:17-md-02785-DDC-TJJ Document 2393-2 Filed 07/14/21 Page 38 of 38




 DATED: July 14
             __, 2021               WHITE & CASE LLP



                                    By:
                                    DIMITRIOS T. DRIVAS
                                    ROBERT A. MILNE
                                    RAJ S. GANDESHA
                                    EDWARD THRASHER
                                    KATHRYN SWISHER
                                    1221 Avenue of the Americas
                                    New York, NY 10020
                                    Telephone: 212/819-8200
                                    212/354-8113 (fax)
                                    ddrivas@whitecase.com
                                    rmilne@whitecase.com
                                    rgandesha@whitecase.com
                                    edward.thrasher@whitecase.com
                                    kathryn.swisher@whitecase.com
                                    WILLIAMS & CONNOLLY LLP
                                    HEIDI K. HUBBARD
                                    PAUL B. GAFFNEY
                                    AKHIL K. GOLA
                                    Williams & Connolly LLP
                                    725 Twelfth St., N.W.
                                    Washington, DC 20005
                                    Telephone: 202/434-5000
                                    202/434-5029 (fax)
                                    hhubbard@wc.com
                                    pgaffney@wc.com
                                    agola@wc.com

                                    SHOOK, HARDY & BACON L.L.P.
                                    JOSEPH REBEIN
                                    ZACH CHAFFEE-MCCLURE
                                    ASHLEY HARRISON
                                    2555 Grand Boulevard
                                    Kansas City, MO 64108-2613
                                    Telephone: 816/474-6550
                                    816/421-5547 (fax)
                                    jrebein@shb.com
                                    zmcclure@shb.com
                                    aharrison@shb.com

                                    Counsel for the Pfizer Defendants
4818-2090-9041, v. 1



                                    - 36 -
